Order, Supreme Court, New York County (Burton S. Sherman, J.), entered on or about September 7, 1988, which granted that part of defendant-respondent American Colonial’s cross motion to compel compliance by the plaintiff Roth with a notice for discovery and inspection, unanimously reversed to the extent appealed from, on the law and the facts and in the exercise of discretion, with costs, to deny item 9 of the notice which requested production of the plaintiff’s State and Federal income tax returns from 1974 to the date of the notice in 1988.
This is an action by the mortgagees against the owner and insurer of property located in The Bronx to recover for a fire loss suffered at the premises.
As limited by their brief, plaintiffs appeal only from that portion of the order which directed compliance with item 9 of the notice for discovery and inspection, which calls for the production of the income tax returns.
Unless there is a strong showing of necessity, the production of tax returns, because of their confidential and private nature, is not favored. (Matthews Indus. Piping Co. v Mobil Oil Corp., 114 AD2d 772.)
We see no basis in the record for the need to examine the tax returns of the mortgagee of the property nor does it appear to be relevant to the issues in the case. (See, Muller v Sorensen, 138 AD2d 683.)
Unless there is a showing of materiality and necessity, that aspect of the motion should be denied. Concur—Kupferman, J. P., Ross, Milonas, Rosenberger and Ellerin, JJ.